       Case 3:20-cr-02141-GPC Document 122 Filed 08/28/20 PageID.442 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                          Case No. 20CR2141-GPC

                                        Plaintiff,
                       vs.
                                                          JUDGMENT OF DISMISSAL
Juan Luis Carlos-Caballero

                                                                              FILED
                                     Defendant.                                AUG 2 S 2020

IT APPEARING that the defendant is now entitled to be discharg         ct<f~~~S.AllSJRl<tTi~uRr
                                                                                 ~b~-'Cxtll=oRNJA
                                                                                              DEPUTY
      Remand U.S. Court of Appeals, Previously Imposed Sentence is Hereby Set Aside and
      Vacated, and

     an indictment has been filed in another case against the defendant and the Court has
     granted the motion of the Government for dismissal of this case, without prejudice; or

      the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

      the Court has granted the motion of the defendant for a judgment of acquittal; or
      a jury has been waived, and the Court has found the defendant not guilty; or

     the jury has returned its verdict, finding the defendant not guilty;

X     of the offense(s) as charged in the Indictment/Information:

      8: 1324(a)( 1)(A)(ii), (v)(I) and (a)( 1)(B)(i) - Cons,i,iracy to Transport Certain Aliens for
      Financial Gain.
            IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.

Dated: 8/28/2020

                                                     Hon. Gonzalo P. Curiel
                                                     United States District Judge ·
